Title: To James Madison from Charles Pinckney, 14 June 1804
From: Pinckney, Charles
To: Madison, James



Dear Sir
June 14: 1804 In Madrid
I have lately recieved the private letter you did me the favor to write me & will whenever I have any thing that I think will be entertaining to You continue to write you privately—for the last few months I have been confined closely to Madrid & the Sitios owing to the violent putrid & malignant fever which raged in this City having among thousands of others attacked my family so violently that I have had three at the Point of Death for sometime & one very sick still—in this Fever I have found James’s Powders work absolutely such wonder that I would recommend the use of it in the Yellow Fever in preference to all others. I am hopeful the City will be now more healthy, but with this Fever & the want of Bread & of almost every other Necessary here during the Winter & Spring our situation has been very unpleasant indeed. I have not yet heard a Word of Mr Monroe nor from him. I have lately heard by private letters to some gentlemen here that the French are taking our Vessels in the West Indies & carrying them into the Ports of Cuba for condemnation. Not knowing this officially, I have mentioned the thing as I heard it to the Prince of Peace & Mr Cevallos & have insisted that Orders should be immediately given to prevent any Condemnations or sale & am expecting their answer to send you.
I observe what you say about the Auditor wishing an account current which I will direct made out to the end of the Year in July & transmitted.
Mr Livingston I hear is in London. You see what the french have done—a general war is soon expected—if this occurs Spain must take a part however she may dislike it. Please present me affectionately to the President & believe me with great regard & with my best wishes Dear Sir Yours Truly
Charles Pinckney
